Hurt, Judge.
This is a conviction for selling liquor on election day.
The indictment alleges that defendant sold liquor on the seventh day of ¡November, 1882, said day .being then and there a day of general election for county and State officers, and that said election was then and there held, etc. There is no allegation that the election was held in the precinct, village, town or city of the defendant, or where the liquor was sold. It is simply charged in the indictment that an election was held in the county. Is the indictment sufficient? Clearly it is not. (Art. 178, Penal Code.)
Because the indictment is defective, the judgment is reversed and the prosecution dismissed.

Reversed and dismissed.

Opinion, delivered May 10, 1884